 

Lid : im
Case 1:20-cv-00757-CM Document3 Filed 02/03/20 Page 1 of 8

 

 

UNITED STATES DISTRICT Courr on py eh
SOUTHERN DISTRICT oF New YORK ~

Enect 0 hing Je

 

 

 

Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
-against- Ame v\ ad

~COMPEAINT._
Tesle

Do you want a jury trial?
/'20-CN-OO7S 1 ~ uA 0 Yes ineysiat

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II. |

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to bea minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

 

eager
Fe OE Ae nb ss BRN Clee AAG SON NREL SA BE
Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 2 of 8

 

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

 

What is the basis for federal-court jurisdiction in your case?

 

Federal Question
Ll Diversity of Citizenship
A. If you checked Federal Question
Which of your federal constitutional or federal statutory rights have been violated?

Dela breach, COSpivacy of! ‘legal. Spying,
electronic haressmenf— Conspiracy ot Compe Key

theft COMS PIV ACY L Trade Secret The CL

 

B. If you checked Diversity of Citizenship
1. | Citizenship of the parties

Of what State is each party a citizen?

+
The plaintiff , L rVee sf LCahy ihIO Jy. , is a citizen of the State of

(Plaintiffs name)

Mev Vo VK ai Ly

(State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

{f more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
Le

 

Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 3 of 8

|... defendant is an individual:

 

The defendant, (cx la , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence i in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing !
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Evaesl Se Chicane

 

 

 

 

First Name Middle Initial | Last Name
2 x . ,
3b0O \evoyre Ave.
Street Address
vor fly lof?
County, City State Zip Code
Telephone Number Email Address (if available)

Page 3
 

 

Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 4 of 8

B. Defendant Information

 

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption./Attach additional pages if needed.

Defendant 1: Zz. dow VIO” K

First Name Last Name

Tesla

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

 

 

 

 

County, City State Zip Code
Defendant 2:

First Name Last Name

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State Zip Code
Defendant 3:

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 5 of 8

7

iL» «dant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code
Il. STATEMENT OF CLAIM |
Place(s) of occurrence: (JLQ e leol res Nyc COVA MA ue nice \rery

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

pCa cesquesling be Shoe |
Aho. reac ess of C lei and nea ving |
because fe Vag load Siacunsese
Tal Vay: Pack of He. in Georg Lion
aw that “Clam iS Sensikive (rnCorate hig ce,
thred Prebably wes  tokesl lay Qu7 jlese|
2 PY, Na or yiclect oleclhronic. ‘Qucdio. or
vides. ce need bo Pakentk Cre My VIO YE
(> Sreest Ce hiize Ve. CCQUSEe. LI de nok
wot {he Tesla peale to kno the
LTrgale Secret oe] Lee lait, = bry ho
Cle. "Ae. eeson 7s because" they ‘beer
involve. wit ceaple A thw Pest! that
langue Sholeu intellee Sucr| ereperly Cont

 

 

 

 

Page 5

 
  

  

Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 6 of 8

hey Arve. Part Lf fhe gcople

 

  

 

 

 

 

 

 

Wve

{led f ‘Lesaly skal way W“lorwiation

: \etea nigh “Veoh device’ tliat Gve ninded
ae Places <r ga, audio, video and
“The deuce Thal’ monilo- Lay. ora atluily
T will Gke to roles} dirak i Cormration
Catlins iby end leader resqucsh a 4 hearing

 

Zo Qt
Mw

Cons ll

rood: re
INJURIES: g ue.

If you w
treatme

7] Yop req y Lor courte Lh CT PKL because.
Cons yiveacy {hak 13 against Wty. “[keres geaple
avy Lod le Quaid wy Jo wprve co ( tell me

/ Con span” er qt Wr
“es ora ake devie Fo ayoid ms at

ere injured as a result of these actions, describe your injuries and what medical

nt, if any, you require and received. dhal + @ be ej f ‘Ce FZ | u
Met PED OIE

SPY and VAC

 

{di
and

Hrd

ack ol Tred. Secret beeing eulol ish
losing Une pankeak lost of ‘(nborrelion

C (24 rb ot I" veshiag fy ON.

 

 

IV. RE

Jus

ny

prep

State br

iNWVes
wa: besnest al | ia foctehics ty be. Drive Le ans
Quotec fo
sade
SCR
legal right oohshi hy bipre / mI ht t

SuCce
Wyo Hk

LIEF

iefly what money damages or other relief you want the court to order.

jice, Corp ueediing Support fo Oatent

Licate other backs, ceoret- faked. Cropr.

 

Pokub all Wy ittellectia| properly
— WAY! person, under UAW Mant ey because. ol

Lo get i Ue heariag fo clasbrrck
2 obs tycl WAY
sSes and auotl Ur~y fo’ vs contvol Wer; um

7)! asset, bus nesses, propekys, iatell lectual Page 6
erly Civede Secrets)

fer Vin

 

 
/

j. ds Jebel . ce eee ine , am

 

Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 7 of 8

AINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause |
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, éach plaintiff must also submit an IFP application.

 

 

2/3 (DOI Zinest-Orhrive |

 

 

 

 

 

Dated ’ J J _ Plaintiff's Signature

ZVAOS, - ye Celvira _
First Name \ Middle Injtial "Last Name
GOO _ Jevorne. €: ,
Street Address

(Syor7 b. ye ke?
County, City State/ Zip Code
Telephone Number . Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

LD Yes oO |

If you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.

Page 7
 

Case 1:20-cv-00757-CM Document 3 Filed 02/03/20 Page 8 of 8 |

CONSENT TO ELECTRONIC SERVICE

| hereby consent to receive electronic service of notices and documents in my case(s) listed! below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. J understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4, Iwill promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if ] wish to cancel this consent to electronic service;

5. Iunderstand that I must regularly review the docket sheet of my case so that ] do nat miss a
filing; and

6. lTunderstand that this consent applies only to the cases listed below and that if I file:
additional cases in which I would like to receive electronic service of notices of documents, |
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

 

Name (Last, First, MD

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007

 
